TYSON, Judge.
Samuel Lee Felder was originally convicted of committing a murder during a robbery and sentenced to death by the Circuit Court of Montgomery, Alabama. This cause was then appealed to this court where the same was affirmed in an opinion reported as Felder v. State, 470 So.2d 1321 (Ala.Crim.App.1984) and affirmed by the Supreme Court of Alabama and reported as Felder v. State, 470 So.2d 1330 (1985).
Thereafter, a petition for writ of certiora-ri was filed in the Supreme Court of the United States and that court entered its order dated November 12, 1985, — U.S. -, 106 S.Ct. 376, 88 L.Ed.2d 330 directing that this cause be returned to the Supreme Court of Alabama and there reconsidered by that court in light of the opinion of the Supreme Court of the United States in Ake v. Oklahoma, 470 U.S. 68, 105 S.Ct. 1087, 84 L.Ed.2d 53 (1985).
Under the mandate of the Supreme Court of the United States, the Supreme Court of Alabama issued its order 491 So.2d 225, directing that the judgment of affir-mance in this cause be set aside and this cause remanded to this court for further consideration in light of Ake v. Oklahoma, supra.
Because this issue was not raised in the trial court this court must remand this cause with directions to the Circuit Court of Montgomery County, Alabama with instructions that such be set for hearing; that counsel be appointed to represent the appellant, Felder; that a full evidentiary hearing be conducted on the merits of this issue and specific findings entered thereon by the circuit court.
Following such hearing, a transcript of this matter shall be completed and sent this court with counsel appointed to file appropriate briefs following the completion of the record of the hearing in circuit court.
REMANDED WITH DIRECTIONS.
All the Judges concur.